Exhibit 10.3

 



EXECUTION VERSION

 

AMENDED AND RESTATED VOTING AGREEMENT

 

This Amended and Restated Voting Agreement (this “Agreement”) is entered into as
of December 12, 2018, between One Madison Corporation, a Cayman Islands exempted
company (the “Company”), BSOF Master Fund L.P., a Cayman Islands exempted
limited partnership (“BSOF I”), and BSOF Master Fund II L.P., a Cayman Islands
exempted limited partnership (“BSOF II” and, together with BSOF I, the “BSOF
Entities”).

 

Recitals

 

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

 

WHEREAS, the Company, the BSOF Entities and One Madison Group LLC, a Delaware
limited liability company, are parties to the Strategic Partnership Agreement,
dated as of December 15, 2017 (the “Strategic Partnership Agreement”), pursuant
to which the BSOF Entities agreed to act as a strategic partner to the Company;

 

WHEREAS, BSOF I and BSOF II are the owners of 3,440,000 and 560,000 Class A
ordinary shares, par value $0.0001 per share (“Class A Shares”), of the Company,
respectively, (together with any Class A Shares which BSOF I or BSOF II acquires
beneficial ownership of prior to the completion of the Ranpak Business
Combination (as defined below), the “Covered Shares”);

 

WHEREAS, the Company intends to enter into a Stock Purchase Agreement in
substantially the form attached hereto as Exhibit A (the “Stock Purchase
Agreement”) pursuant to which the Company will acquire from Rack Holdings L.P.,
a Delaware limited partnership, all of the issued and outstanding shares of
capital stock of Rack Holdings Inc., a Delaware corporation (“Ranpak”), on the
terms and subject to the conditions set forth therein (the “Ranpak Business
Combination”);

 

WHEREAS, the parties entered into that certain Voting Agreement dated as of
November 12, 2018 (the “Original Voting Agreement”), pursuant to which the BSOF
Entities agreed, among other things, (i) to vote all of the Covered Shares in
favor of any shareholder approvals sought by the Company in connection with the
Ranpak Business Combination and (ii) not to exercise their right to redeem the
Covered Shares in connection with the Ranpak Business Combination; and

 

WHEREAS, the parties wish to amend and restate the Original Voting Agreement its
entirety as set forth herein.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 



 

 



 

Agreement

 

1. Voting. Subject to Section 6(a) (Negotiation of Stock Purchase Agreement),
each BSOF Entity hereby agrees that it shall vote any Covered Shares owned by it
in favor of any shareholder approvals sought by the Company in connection with
the Ranpak Business Combination. If a BSOF Entity fails to vote any Covered
Shares it is required to vote hereunder in favor of any shareholder approvals
sought by the Company in connection with the Ranpak Business Combination, such
BSOF Entity hereby grants hereunder to the Company and any representative
designated by the Company without further action by such BSOF Entity a limited
irrevocable power of attorney to effect such vote on behalf of such BSOF Entity,
which power of attorney shall be deemed to be coupled with an interest.

 

2. Redemption. Each BSOF Entity hereby waives, with respect to the Covered
Shares, any redemption rights it may have in connection with the consummation of
the Ranpak Business Combination, including any such rights available in the
context of a shareholder vote to approve the Ranpak Business Combination.

 

3. Transfers. Each BSOF Entity agrees that it shall not Transfer (as defined
below) any of the Covered Shares prior to the completion of the Ranpak Business
Combination, without the prior written consent of the Company, unless, as a
condition to effecting such Transfer, such BSOF Entity enters into a written
agreement with the transferee pursuant to which such transferee agrees to be
bound by the provisions of this Agreement with respect to the Covered Shares
acquired by such transferee. As used in this Agreement, “Transfer” shall mean
the (i) sale of, offer to sell, contract or agreement to sell, hypothecation,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position (within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder) with respect to, any of the Covered
Shares (excluding any pledges in the ordinary course of business for bona fide
financing purposes or as part of prime brokerage arrangements, so long as such
pledge would not result in a BSOF Entity being unable to honor its obligations
under this Agreement) or (ii) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any of the Covered Shares, whether any such transaction is to be
settled by delivery of such Covered Shares, in cash or otherwise, but, in each
case of clause (i) or (ii), only if such transaction would result in a BSOF
Entity being unable to honor its obligations under this Agreement.

 

4. Representations and Warranties of the BSOF Entities. Each BSOF Entity
represents and warrants to the Company as follows, as of the date hereof:

 

a. Organization and Power. Such BSOF Entity is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its formation (if the
concept of “good standing” is a recognized concept in such jurisdiction) and has
all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.

 

b. Authorization. Such BSOF Entity has full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by such BSOF Entity,
will constitute the valid and legally binding obligation of such BSOF Entity,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or any
other laws of general application affecting the enforcement of creditors’ rights
generally or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 



2 

 

 

c. Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Company in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of such BSOF Entity in connection
with the consummation of the transactions contemplated by this Agreement or the
Ranpak Business Combination.

 

d. Compliance with Other Instruments. The execution, delivery and performance by
such BSOF Entity of this Agreement and the consummation by such BSOF Entity of
the transactions contemplated by this Agreement will not result in any violation
or default (i) of any provisions of its organizational documents, if applicable,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to such
BSOF Entity, in each case (other than clause (i)), which would have a material
adverse effect on such BSOF Entity or its ability to consummate the transactions
contemplated by this Agreement.

 

5. Representations and Warranties of the Company. The Company represents and
warrants to the BSOF Entities as follows:

 

a. Organization and Corporate Power. The Company is a company duly incorporated
and validly existing and in good standing as a company under the laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

 

b. Authorization. The Company has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Company, will
constitute the valid and legally binding obligation of the Company, enforceable
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or any other laws
of general application affecting the enforcement of creditors’ rights generally
or (ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

c. Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the BSOF Entities in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement.

 

d. Compliance with Other Instruments. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
its articles of association, Charter or other governing documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Company, in each
case (other than clause (i)) which would have a material adverse effect on the
Company or its ability to consummate the transactions contemplated by this
Agreement.



 

3 

 

 

6. Additional Agreements and Acknowledgements of the BSOF Entities.

 

a. Negotiation of Stock Purchase Agreement. The Company (i) is hereby authorized
to negotiate and enter into the Stock Purchase Agreement, the other Transaction
Documents (as defined in the Stock Purchase Agreement) and the Debt Commitment
Letters (as defined in the Stock Purchase Agreement) and (ii) subject to the
other provisions of this Agreement, including Section 6(b), may amend or waive
any provision of the Stock Purchase Agreement, any other Transaction Document or
any Debt Commitment Letter or take or consent to any action in connection with
the Stock Purchase Agreement, the other Transaction Documents or the Debt
Commitment Letters; provided that (x) the Base Consideration (as defined in the
Stock Purchase Agreement) shall not exceed $950,000,000, (y) the amount of debt
financing obtained by the Company for the Ranpak Business Combination shall not
exceed $650,000,000, and (z) the other terms of the Stock Purchase Agreement
shall not be changed from the form set forth on Exhibit A in a manner that would
reasonably be expected to adversely and materially impact the economic benefits
expected to be derived by the Company from the Ranpak Business Combination. Upon
entry into the Stock Purchase Agreement, the Company shall provide the BSOF
Entities with a copy of the final executed Stock Purchase Agreement.

 

b. Amendment of Stock Purchase Agreement. After the Company has entered into the
Stock Purchase Agreement, the Company shall give written notice (the “Amendment
Notice”) to the BSOF Entities in the event that any material amendment to the
Stock Purchase Agreement is proposed, describing in detail such material
amendment. Upon receipt of the Amendment Notice, the BSOF Entities shall have
ten (10) business days (the “Amendment Notice Period”) to deliver to the Company
a written notice (the “Amendment Response”), which shall specify whether the
BSOF Entities consent to the amendment to the Stock Purchase Agreement. Any
Amendment Response so delivered shall be binding upon delivery and irrevocable
by the BSOF Entities. If the BSOF Entities do not deliver an Amendment Response
before the expiration of the Amendment Notice Period, the BSOF Entities shall be
deemed to have not consented to the amendment to the Stock Purchase Agreement.
Prior to entering into any such material amendment to the Stock Purchase
Agreement, the Company shall have received the consent of the BSOF Entities.

 

c. Trust Account.

 

i. The BSOF Entities hereby acknowledge that they are aware that the Company
established a trust account (the “Trust Account”) for the benefit of its public
shareholders at the closing of the initial public offering. Each BSOF Entity,
for itself and its affiliates, hereby agrees that it has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account, or
any other asset of the Company as a result of any liquidation of the Company.

 

ii. Each BSOF Entity hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event a BSOF
Entity has any Claim against the Company under this Agreement, such BSOF Entity
shall pursue such Claim solely against the Company and its assets outside the
Trust Account and not against the property or any monies in the Trust Account.



 

d. PIPE Financing. BSOF I and BSOF II each acknowledges that the Company has
notified such BSOF Entity that, in connection with the Ranpak Business
Combination, the Company intends to enter into subscription agreements with
certain persons, pursuant to which such persons will subscribe for a total of
14,200,000 Class A Shares, Class C Shares and/or preference shares (and/or
securities convertible into Class A Shares, Class C Shares and/or preference
shares), at a purchase price of $10.00 per share and on the terms set forth in
the form of the subscription agreement provided to such BSOF Entity, which
shares will be issued by the Company immediately prior to the completion of the
Ranpak Business Combination for the purpose of obtaining financing to be used by
the Company in connection with the completion of the Ranpak Business
Combination, including backstop financing to replace funds in the Trust Account
in the event that any public shareholders of the Company exercise their right of
redemption in connection with the Ranpak Business Combination (collectively, the
“PIPE Financing”). BSOF I and BSOF II each hereby waives any right it has under
the Strategic Partnership Agreement to receive notice of, and to participate in,
the PIPE Financing. To the extent required by the Strategic Partnership
Agreement, BSOF I and BSOF II each hereby consents to the PIPE Financing.

  

4 

 

 

7. Termination. This Agreement (i) will terminate automatically upon the
completion of the Ranpak Business Combination or the termination of the Stock
Purchase Agreement in accordance with its terms and (ii) may be terminated at
any time prior to the completion of the Ranpak Business Combination by mutual
written consent of the Company and the BSOF Entities. In the event of any
termination of this Agreement pursuant to this Section 7, this Agreement shall
forthwith become null and void and have no effect, without any liability on the
part of the BSOF Entities or the Company and their respective directors,
officers, employees, partners, managers, members, or shareholders and all rights
and obligations of each party shall cease; provided, however, that nothing
contained in this Section 7 shall relieve either party from liabilities or
damages arising out of any fraud or willful breach by such party of any of its
representations, warranties, covenants or agreements contained in this
Agreement.

 

8. General Provisions.

 

a. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (i) personal delivery to the party to be notified,
(ii) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (iii) five (5) business days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) business day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: One Madison Corporation, 3 East 28th Street, 8th
Floor, New York, New York 10016, Attn: David Murgio, Secretary, email:
dmurgio@onemadisongroup.com, with a copy to the Company’s counsel at: Davis Polk
& Wardwell LLP, 450 Lexington Avenue, New York, NY 10017, Attn: Deanna L.
Kirkpatrick, Esq., email: deanna.kirkpatrick@davispolk.com, fax: (212) 701-5135,
and John B. Meade, Esq., email: john.meade@davispolk.com, fax: (212) 701-5077,
and Lee Hochbaum, Esq., email: lee.hochbaum@davispolk.com, fax (212) 701-5736.

 

All communications to the BSOF Entities shall be sent to the BSOF Entities’
address as set forth on the signature page hereof, or to such e-mail address,
facsimile number (if any) or address as subsequently modified by written notice
given in accordance with this Section 8(a).

 

b. Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the completion of the Ranpak Business
Combination.

 



5 

 



 

c. Amendment and Restatement; Entire Agreement. This Agreement amends and
restates the Original Voting Agreement in its entirety. This Agreement, together
with any documents, instruments and writings that are delivered pursuant hereto
or referenced herein, constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

d. Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

e. Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

 

f. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

g. Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

h. Governing Law. This Agreement, the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

i. Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(iii) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

 

j. Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 



6 

 



 

k. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the written consent of the Company and the
BSOF Entities.

 

l. Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

m. Expenses. Each of the Company and the BSOF Entities will bear their own costs
and expenses incurred in connection with the preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants.

 

n. Construction. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party hereto because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign law will be
deemed also to refer to law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

o. Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

p. Confidentiality. Except as may be required by law, regulation or applicable
stock exchange listing requirements, unless and until the transactions
contemplated hereby and the terms hereof are publicly announced or otherwise
publicly disclosed by the Company, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement. Each
BSOF Entity hereby acknowledges that in connection with its examination of
certain confidential information that has been or will be provided to it and/or
its representatives regarding the proposed Ranpak Business Combination, such
BSOF Entity and/or its representatives may have access to material non-public
information concerning the Company and Ranpak. Each BSOF Entity agrees to keep
this information confidential. Each BSOF Entity acknowledges that it is aware
(and that its representatives have been or will be advised by it) that the
United States and other applicable securities laws prohibit any person who has
received from an issuer material nonpublic information relating to such issuer
from purchasing or selling securities of such issuer or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

 

q. Specific Performance. The BSOF Entities agree that irreparable damage would
occur in the event that any provision of this Agreement was not performed by the
BSOF Entities in accordance with the specific terms hereof or was otherwise
breached, and that money damages or legal remedies would not be an adequate
remedy for any such damages. Therefore, it is accordingly agreed that the
Company shall be entitled to enforce specifically the terms and provisions of
this Agreement, or to enforce compliance with, the covenants and obligations of
the BSOF Entities, in any court of competent jurisdiction, and appropriate
injunctive relief shall be granted in connection therewith. The Company, in
seeking an injunction, a decree or order of specific performance, shall not be
required to provide any bond or other security in connection therewith and any
such remedy shall be in addition and not in substitution for any other remedy to
which the Company is entitled at law or in equity.

 

7 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 



BSOF I:           BSOF Master Fund L.P. Address for Notices:

345 Park Avenue

New York, NY 10154 

 

By: /s/ Peter Koffler   E-mail: Koffler@blackstone.com   Name: Peter Koffler    
    Title: Authorized Person       

 

BSOF II:       BSOF Master Fund II L.P. Address for Notices:

345 Park Avenue

New York, NY 10154 

 

By: /s/ Peter Koffler   E-mail: Koffler@blackstone.com   Name: Peter Koffler    
    Title: Authorized Person       

  

[Signature Page to Amended and Restated Voting Agreement]

 

 

 

 

COMPANY:       ONE MADISON CORPORATION       By: /s/ Omar M. Asali     Name:
Omar M. Asali     Title: Chairman and Chief Executive Officer  

 

[Signature Page to Amended and Restated Voting Agreement]

 

 

 

 

Exhibit A

 

Form of Stock Purchase Agreement

 



 

